

116 HR 5029 IH: VA Suicide Prevention Services Act
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5029IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Mr. Watkins introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to staff each medical center of the Department of
			 Veterans Affairs with at least one suicide prevention coordinator, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the VA Suicide Prevention Services Act. 2.Suicide prevention coordinators at medical centers of the Department of Veterans Affairs (a)In generalThe Secretary of Veterans Affairs shall ensure that each medical center of the Department of Veterans Affairs is staffed with not fewer than one full-time employee whose primary job responsibility is serving as a suicide prevention coordinator.
 (b)DefinitionsIn this Act: (1)Mental health clinicianThe term mental health clinician means a psychologist, social worker, marriage and family therapist, or licensed professional mental health counselor hired under section 7401(3) of title 38, United States Code, or a nurse hired under section 7401(1) of such title.
 (2)Suicide prevention coordinatorThe term suicide prevention coordinator means a mental health clinician who is responsible for— (A)coordinating local suicide prevention strategies and activities, including those supporting the identification of veterans at a high risk of suicide;
 (B)coordination of enhanced care for veterans identified as being at a high risk of suicide; and (C)suicide prevention education and outreach to stakeholders, including health care providers, veterans, caregivers, families, and members of the community.
					